By the court: (Slidell, 3., absent.)
Rost, J.
In this case the clerk has certified that, with the exception of the writ of injunction, issued on the 9th of August, 1850, which has not been returned, and the record of the suit of Octave Anfoux v. Charles Gilloutet and Wm. B. Converse, No. 4695 of the docket of the Second District Court of New Orleans, offered in evidence by the defendant, a transcript of which has not been furnished, the record contains a coi’rect transcript of the proceedings, as well as all the documents filed, and all the testimony adduced on the trial.
This certificate is clearly insufficient; and, as a diminution of the record was not suggested at the proper time, and it contains no bill of exceptions or statement of facts, and no assignment of errors has been filed, the appeal must be dismissed.
It is ordered, that the appeal be dismissed, with costs.